              Case 2:15-cr-00028-MJP Document 183 Filed 07/23/21 Page 1 of 2




 1

 2

 3                                                                   The Honorable Marsha J. Pechman
 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,                              No. CR15-028 MJP

 9
                    Plaintiff,
                                                            ORDER GRANTING UNOPPOSED
10          v.                                              MOTION TO CONTINUE
                                                            EVIDENTIARY HEARING ON
11   ROBBY ROBINSON,
                                                            ALLEGED SUPERVISED RELEASE
                    Defendant.                              VIOLATIONS
12

13

14          THIS MATTER having come before the Court on an unopposed motion to continue the

15   evidentiary hearing on Mr. Robinson’s alleged violations of the conditions of his supervised
16   release, and the Court having considered the facts set forth in the motion and the records and files
17
     herein, the Court ORDERS that the evidentiary hearing on Mr. Robinson’s alleged violations of
18
     the conditions of his supervised release shall be continued to September 9, 2021 at 9:00AM.
19

20          DONE this 23 day of July, 2021.

21
                                                           _______________________________
22
                                                           The Honorable Marsha J. Pechman
23                                                         United States District Judge

24

25

      ORDER GRANTING UNOPPOSED MOTION TO                            BLACK & ASKEROV, PLLC
      CONTINUE EVIDENTIARY HEARING ON                           705 Second Avenue, Suite 1111
      ALLEGED SUPERVISED RELEASE VIOLATIONS
                                                                     Seattle, WA 98104
      (Robby Robinson; No. CR15-028 MJP) - 1
                                                              206.623.1604 | Fax: 206.658.2401
             Case 2:15-cr-00028-MJP Document 183 Filed 07/23/21 Page 2 of 2




 1
     Presented by:
 2
     BLACK & ASKEROV, PLLC
 3

 4
     Christopher Black
 5
     Attorney for Robby Robinson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      ORDER GRANTING UNOPPOSED MOTION TO             BLACK & ASKEROV, PLLC
      CONTINUE EVIDENTIARY HEARING ON             705 Second Avenue, Suite 1111
      ALLEGED SUPERVISED RELEASE VIOLATIONS
                                                       Seattle, WA 98104
      (Robby Robinson; No. CR15-028 MJP) - 2
                                                206.623.1604 | Fax: 206.658.2401
